Case 2:18-cv-09017-SDW-CLW Document 41 Filed 10/01/19 Page 1 of 2 PagelD: 419
| ( ‘HFIE] D WRITER'S ADDRESS:
420 Lexington Avenue
Sulte 2104
es CAN IC) New York, NY 10170
ATTORNEYS AT LAW LLP D 212-818-0311

F 212-434-0105

Joseph E. Boury
Email: Boury@LitchfieldCavo.com

October 1, 2019

BY ECF ONLY

U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07101

Attn: Honorable Susan D. Wigenton, U.S.D.J.

Re: Schiff Food Products Co., Inc. v. Turer Bitkisel Uretim Hayvancilik et al.
Case Number : 2:18-CV-09017-SDW-CLW
Our file No.  : 2282-1153

Dear Judge Wigenton:

We represent the Plaintiff, Schiff Food Products Co., Inc., in this action and are in receipt of
Your Honor’s Order setting oral argument on the parties’ pending motions for October 9, 2019. We
write to respectfully request a brief adjournment of this argument date.

I have pre-paid business travel out of the country beginning October 9, returning on October 14",
and a full schedule both in advance of and following that travel. In addition, our preference is that
national counsel for Schiff, who authored the various motions by Schiff, and the opposition to the
various cross-motions and countervailing motions by the Defendants, and who is mere familiar with the
background facts underlying the motions, argue the motions. National counsel, who will need to be
admitted pro hae vice for this purpose, is also unavailable on October 9 and for a period thereafter.

Accordingly, Schiff respectfully requests an adjournment of the oral argument until October 30,
2019, if this date is convenient for the Court and other counsel.

Respectfully Yours,

   
      

LITCHE CAVO LLP

 

JEB:nd

 

Aflanta | Boston area | Chicago | Dellas-Fort Worth [ Fort Lauderdale | Hartford area | Houston | Indiana
Las Vegas | Los Angeles area| Louisiana | Mihwaukee | New Jersey | New York | Philadelphia | Phoenix
Pittsburgh | Providence | Salt Lake City | St. Louis | Tampa | West Virginia

www. LitchfieldCave.com
Case 2:18-cv-09017-SDW-CLW Document 41
LITCHFIELD

Filed 10/01/19 Page 2 of 2 PagelD: 420

 

Atlomeys at Law CAVO LIP

Hon, Susan D, Wigenton, USDJ
October 1, 2019
Page 2

cc:
VIA ECF AND U.S. MAIL

Law Offices of Louis J, Maione
303 East 57" Street, 30" Floor
New York, NY 10022

Attn: Louis J. Maione, Esq.

Gunay Law, P.C,

845 Third Avenue

6" Floor

New York, New York 10022
Attn: Petek Gunay, Esq.

Erol Gulistan Law Firm LLC
600 Valley Road, Suite LLR1
Wayne, NJ 07470

Attn: Erol Gulistan, Esq.
